Name: 84/17/EEC: Commission Decision of 22 December 1983 concerning the implementation by the United Kingdom of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  economic policy;  fisheries;  Europe;  production
 Date Published: 1984-01-21

 Avis juridique important|31984D001784/17/EEC: Commission Decision of 22 December 1983 concerning the implementation by the United Kingdom of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the English text is authentic) Official Journal L 018 , 21/01/1984 P. 0039 - 0039*****COMMISSION DECISION of 22 December 1983 concerning the implementation by the United Kingdom of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the English text is authentic) (84/17/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/83 of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas the United Kingdom intends to introduce a system of financial aids for measures involving temporary or permanent reductions of production capacity; whereas, on 15 November 1983, it communicated the information concerning this scheme required under Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the Directive, the Commission has considered whether, on the basis of their conformity with the Directive and taking account of the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for financial contributions from the Community; Whereas this Decision does not relate to national aid referred to in Article 12 of the Directive; Whereas the provisions of this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The measures which the United Kingdom intends to take to implement a financial aid scheme for measures involving temporary and permanent reductions of production capacity fulfil the conditions for financial contributions from the Community. Article 2 This Decision shall not apply to national aid referred to in Article 12 of Directive 83/515/EEC. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 22 December 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15.